Case 2:19-cv-08917-SB-KS Document 32-10 Filed 02/11/21 Page 1 of 34 Page ID #:568




                        Exhibit 8




                                  Exhibit 8
Case 2:19-cv-08917-SB-KS Document 32-10 Filed 02/11/21 Page 2 of 34 Page ID #:569
Case 2:19-cv-08917-SB-KS Document 32-10 Filed 02/11/21 Page 3 of 34 Page ID #:570
Case 2:19-cv-08917-SB-KS Document 32-10 Filed 02/11/21 Page 4 of 34 Page ID #:571
Case 2:19-cv-08917-SB-KS Document 32-10 Filed 02/11/21 Page 5 of 34 Page ID #:572
Case 2:19-cv-08917-SB-KS Document 32-10 Filed 02/11/21 Page 6 of 34 Page ID #:573
Case 2:19-cv-08917-SB-KS Document 32-10 Filed 02/11/21 Page 7 of 34 Page ID #:574
Case 2:19-cv-08917-SB-KS Document 32-10 Filed 02/11/21 Page 8 of 34 Page ID #:575
Case 2:19-cv-08917-SB-KS Document 32-10 Filed 02/11/21 Page 9 of 34 Page ID #:576
Case 2:19-cv-08917-SB-KS Document 32-10 Filed 02/11/21 Page 10 of 34 Page ID #:577
Case 2:19-cv-08917-SB-KS Document 32-10 Filed 02/11/21 Page 11 of 34 Page ID #:578
Case 2:19-cv-08917-SB-KS Document 32-10 Filed 02/11/21 Page 12 of 34 Page ID #:579




                        Exhibit A




                                  Exhibit A
     Case 2:19-cv-08917-SB-KS Document 32-10 Filed 02/11/21 Page 13 of 34 Page ID #:580
#1

Word Mark         GENKI FOREST
Translations      The wording "GENKI" has no meaning in a foreign language.
Goods and         IC 032. US 045 046 048. G & S: Beer; Concentrates, syrups or powders for making soft drinks or tea-flavored
Services          beverages; Mineral water; Non-alcoholic beverages flavored with tea; Non-alcoholic fruit juice beverages;
                  Soda water; Soft drinks; Soya-based beverages, other than milk substitutes; Vegetable juice; Water
                  beverages. FIRST USE: 20151216. FIRST USE IN COMMERCE: 20190902
Standard
Characters
Claimed
Mark Drawing
                  (4) STANDARD CHARACTER MARK
Code
Serial Number     88368881
Filing Date       April 3, 2019
Current Basis     1A
Original Filing
                  1B
Basis
Published for
                  December 24, 2019
Opposition
Registration
                  6070586
Number
Registration
                  June 2, 2020
Date
Owner             (REGISTRANT) GENKI FOREST CO., LTD. limited company (ltd.) JAPAN 2-7-704, EITAI 1-CHOME, KOTO-
                  KU TOKYO JAPAN 135-0034

                  (LAST LISTED OWNER) GENKI FOREST (BEIJING) FOOD TECHNOLOGY GROUP CO., LTD LIMITED
                  COMPANY CHINA ROOM 501, 5TH FLOOR, BUILDING NO.6 EAST 3RD RING NORTH ROAD,
                  CHAOYANG DIST. BEIJING CHINA 100000
Assignment
                  ASSIGNMENT RECORDED
Recorded
Attorney of
                  Paulo A. de Almeida
Record
Type of Mark      TRADEMARK
Register          PRINCIPAL
Live/Dead
                  LIVE
Indicator




Exh.A: 6 Genki Forest trademarks                                                                                   p1
     Case 2:19-cv-08917-SB-KS Document 32-10 Filed 02/11/21 Page 14 of 34 Page ID #:581



#2




Translations      The non-Latin characters in the mark transliterate to "YUAN"; "QI"; "SEN LIN" and this means "FIRST"; "AIR";
                  "FOREST" in English.
Goods and         IC 032. US 045 046 048. G & S: Beer; Concentrates, syrups or powders for making soft drinks or tea-flavored
Services          beverages; Mineral water; Non-alcoholic beverages flavored with tea; Non-alcoholic fruit juice beverages;
                  Soda water; Soft drinks; Soya-based beverages, other than milk substitutes; Vegetable juice; Water
                  beverages. FIRST USE: 20151216. FIRST USE IN COMMERCE: 20190902
Mark Drawing
                  (2) DESIGN ONLY
Code
Design Search
                  28.01.03 - Chinese characters ; Japanese characters ; Japanese and Chinese characters
Code
Serial Number     88368879
Filing Date       April 3, 2019
Current Basis     1A
Original Filing
                  1B
Basis
Published for
                  January 14, 2020
Opposition
Registration
                  6070585
Number
Registration
                  June 2, 2020
Date
Owner             (REGISTRANT) BEIJING GENKI FOREST BEVERAGE CO., LTD. LIMITED COMPANY CHINA NO. 301,
                  3RD FLOOR, ZHIZHEN BUILDING NO. 7 ZHICHUN ROAD, HAIDIAN DISTRICT BEIJING CHINA 100191

                  (LAST LISTED OWNER) GENKI FOREST (BEIJING) FOOD TECHNOLOGY GROUP CO.,LTD LIMITED
                  COMPANY CHINA ROOM 501, 5TH FLOOR, BUILDING NO.6 EAST 3RD RING NORTH ROAD,
                  CHAOYANG DIST. BEIJING CHINA 100000
Assignment
                  ASSIGNMENT RECORDED
Recorded
Attorney of
                  Paulo A. de Almeida
Record
Description of
                  Color is not claimed as a feature of the mark. The mark consists of four Chinese characters.
Mark
Type of Mark      TRADEMARK
Register          PRINCIPAL
Live/Dead
                  LIVE
Indicator




Exh.A: 6 Genki Forest trademarks                                                                                     p2
     Case 2:19-cv-08917-SB-KS Document 32-10 Filed 02/11/21 Page 15 of 34 Page ID #:582



#3




Translations      The non-Latin characters in the mark transliterate to QI and this means AIR in English.
Goods and         IC 032. US 045 046 048. G & S: Beer; Concentrates, syrups or powders for making soft drinks or tea-flavored
Services          beverages; Mineral water; Non-alcoholic beverages flavored with tea; Non-alcoholic fruit juice beverages; Soda
                  water; Soft drinks; Soya-based beverages, other than milk substitutes; Vegetable juice; Water beverages
Mark Drawing
                  (2) DESIGN ONLY
Code
Design Search
                  28.01.03 - Chinese characters ; Japanese characters ; Japanese and Chinese characters
Code
Serial Number     88368878
Filing Date       April 3, 2019
Current Basis     1B
Original Filing
                  1B
Basis
Owner             (APPLICANT) BEIJING GENKI FOREST BEVERAGE CO., LTD. limited company (ltd.) CHINA NO. 301, 3RD
                  FLOOR, ZHIZHEN BUILDING NO. 7 ZHICHUN ROAD, HAIDIAN DISTRICT BEIJING CHINA 100191
Attorney of
                  Prakash NAMA
Record
Description of
                  Color is not claimed as a feature of the mark. The mark consists of one Chinese character.
Mark
Type of Mark      TRADEMARK
Register          PRINCIPAL
Live/Dead
                  LIVE
Indicator




Exh.A: 6 Genki Forest trademarks                                                                                      p3
     Case 2:19-cv-08917-SB-KS Document 32-10 Filed 02/11/21 Page 16 of 34 Page ID #:583



#4




Translations      The non-Latin characters in the mark transliterate to YUAN; QI; SHUI and this means FIRST; AIR; WATER in
                  English.
Goods and         IC 032. US 045 046 048. G & S: Beer; Concentrates, syrups or powders for making soft drinks or tea-flavored
Services          beverages; Mineral water; Non-alcoholic beverages flavored with tea; Non-alcoholic fruit juice beverages; Soda
                  water; Soft drinks; Soya-based beverages, other than milk substitutes; Vegetable juice; Water beverages
Mark Drawing
                  (2) DESIGN ONLY
Code
Design Search
                  28.01.03 - Chinese characters ; Japanese characters ; Japanese and Chinese characters
Code
Serial Number     88368875
Filing Date       April 3, 2019
Current Basis     1B
Original Filing
                  1B
Basis
Owner             (APPLICANT) BEIJING GENKI FOREST BEVERAGE CO., LTD. limited company (ltd.) CHINA NO. 301, 3RD
                  FLOOR, ZHIZHEN BUILDING NO. 7 ZHICHUN ROAD, HAIDIAN DISTRICT BEIJING CHINA 100191
Attorney of
                  Prakash NAMA
Record
Disclaimer        NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT TO USE THE NON-LATIN CHARACTERS THAT
                  TRANSLITERATE TO "WATER" APART FROM THE MARK AS SHOWN
Description of
                  Color is not claimed as a feature of the mark. The mark consists of three Chinese characters.
Mark
Type of Mark      TRADEMARK
Register          PRINCIPAL
Live/Dead
                  LIVE
Indicator




Exh.A: 6 Genki Forest trademarks                                                                                      p4
     Case 2:19-cv-08917-SB-KS Document 32-10 Filed 02/11/21 Page 17 of 34 Page ID #:584



#5




Translations      The non-Latin characters in the mark transliterate to RAN; CHA and this means TO BURN; TEA in English.
Goods and         IC 032. US 045 046 048. G & S: Beer; Concentrates, syrups or powders for making soft drinks or tea-flavored
Services          beverages; Mineral water; Non-alcoholic beverages flavored with tea; Non-alcoholic fruit juice beverages; Soda
                  water; Soft drinks; Soya-based beverages, other than milk substitutes; Vegetable juice; Water beverages
Mark Drawing
                  (2) DESIGN ONLY
Code
Design Search
                  28.01.03 - Chinese characters ; Japanese characters ; Japanese and Chinese characters
Code
Serial Number     88368874
Filing Date       April 3, 2019
Current Basis     1B
Original Filing
                  1B
Basis
Owner             (APPLICANT) BEIJING GENKI FOREST BEVERAGE CO., LTD. limited company (ltd.) CHINA NO. 301, 3RD
                  FLOOR, ZHIZHEN BUILDING NO. 7 ZHICHUN ROAD, HAIDIAN DISTRICT BEIJING CHINA 100191
Attorney of
                  Prakash NAMA
Record
Disclaimer        NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT TO USE THE NON-LATIN CHARACTERS THAT
                  TRANSLITERATE TO "TEA" APART FROM THE MARK AS SHOWN
Description of
                  Color is not claimed as a feature of the mark. The mark consists of two Chinese characters.
Mark
Type of Mark      TRADEMARK
Register          PRINCIPAL
Live/Dead
                  LIVE
Indicator




Exh.A: 6 Genki Forest trademarks                                                                                      p5
     Case 2:19-cv-08917-SB-KS Document 32-10 Filed 02/11/21 Page 18 of 34 Page ID #:585



#6




Translations      The non-Latin characters in the mark transliterate to RAN and this means TO BURN in English.
Goods and         IC 032. US 045 046 048. G & S: Beer; Concentrates, syrups or powders for making soft drinks or tea-flavored
Services          beverages; Mineral water; Non-alcoholic beverages flavored with tea; Non-alcoholic fruit juice beverages; Soda
                  water; Soft drinks; Soya-based beverages, other than milk substitutes; Vegetable juice; Water beverages
Mark Drawing
                  (2) DESIGN ONLY
Code
Design Search
                  28.01.03 - Chinese characters ; Japanese characters ; Japanese and Chinese characters
Code
Serial Number     88368871
Filing Date       April 3, 2019
Current Basis     1B
Original Filing
                  1B
Basis
Owner             (APPLICANT) BEIJING GENKI FOREST BEVERAGE CO., LTD. limited company (ltd.) CHINA NO. 301, 3RD
                  FLOOR, ZHIZHEN BUILDING NO. 7 ZHICHUN ROAD, HAIDIAN DISTRICT BEIJING CHINA 100191
Description of
                  Color is not claimed as a feature of the mark. The mark consists of one Chinese character.
Mark
Type of Mark      TRADEMARK
Register          PRINCIPAL
Live/Dead
                  LIVE
Indicator




Exh.A: 6 Genki Forest trademarks                                                                                      p6
Case 2:19-cv-08917-SB-KS Document 32-10 Filed 02/11/21 Page 19 of 34 Page ID #:586




                        Exhibit B




                                  Exhibit B
Case 2:19-cv-08917-SB-KS Document 32-10 Filed 02/11/21 Page 20 of 34 Page ID #:587
Case 2:19-cv-08917-SB-KS Document 32-10 Filed 02/11/21 Page 21 of 34 Page ID #:588
Case 2:19-cv-08917-SB-KS Document 32-10 Filed 02/11/21 Page 22 of 34 Page ID #:589
Case 2:19-cv-08917-SB-KS Document 32-10 Filed 02/11/21 Page 23 of 34 Page ID #:590
Case 2:19-cv-08917-SB-KS Document 32-10 Filed 02/11/21 Page 24 of 34 Page ID #:591
Case 2:19-cv-08917-SB-KS Document 32-10 Filed 02/11/21 Page 25 of 34 Page ID #:592
Case 2:19-cv-08917-SB-KS Document 32-10 Filed 02/11/21 Page 26 of 34 Page ID #:593
Case 2:19-cv-08917-SB-KS Document 32-10 Filed 02/11/21 Page 27 of 34 Page ID #:594
Case 2:19-cv-08917-SB-KS Document 32-10 Filed 02/11/21 Page 28 of 34 Page ID #:595
Case 2:19-cv-08917-SB-KS Document 32-10 Filed 02/11/21 Page 29 of 34 Page ID #:596




                        Exhibit A




                                  Exhibit A
Case 2:19-cv-08917-SB-KS Document 32-10 Filed 02/11/21 Page 30 of 34 Page ID #:597




   Translations    The non-Latin characters in the mark transliterate to "PANPAN" and this has no meaning in a
                   foreign language.
   Goods and       IC 029. US 046. G & S: (Based on Intent to Use) Crystallized fruits; Fish croquettes; Fish
   Services        mousses; Fish preserves; Fish sausages; Fish steak; Fruit jellies; Meat; Oils for food; Potato
                   flakes; Prepared nuts; Soya milk; Tinned fruits; Vegetables, cooked; Meat, fish, fruit and
                   vegetable jellies; Preserved fish; Salted fish; Tinned fish

                   IC 030. US 046. G & S: (Based on Use in Commerce) Biscuits; Bread; Cakes; Candy;
                   Cereal-based snack food; Coffee; Condiment, namely, oyster sauce; Condiment, namely,
                   pepper sauce; Edible ices; Meat pies; Propolis for human consumption; Propolis for food
                   purposes; Tea; Chili oil for use as a seasoning or condiment; Cocoa-based condiments and
                   seasonings for food and drink; Food condiment consisting primarily of ketchup and salsa;
                   Seaweed for use as a condiment; Soya bean paste. FIRST USE: 20160220. FIRST USE IN
                   COMMERCE: 20160220

                   IC 032. US 045 046 048. G & S: (Based on Use in Commerce) Aerated water; Beer; Non-
                   alcoholic beverages containing fruit juices; Non-alcoholic beverages flavored with coffee;
                   Non-alcoholic beverages flavoured with coffee; Non-alcoholic beverages with tea flavor; Non-
                   alcoholic beverages, namely, carbonated beverages; Non-alcoholic fruit juice beverages;
                   Non-alcoholic honey-based beverages; Non-alcoholic rice-based beverages not being milk
                   substitutes; Non-alcoholic water-based beverages; Preparations for making beverages,
                   namely, fruit drinks; Protein-enriched sports beverages; Soft drinks; Soya-based beverages,
                   other than milk substitutes; Vegetable juices; Water beverages; Whey beverages; Drinking
                   waters; Mineral waters; Soy-based beverages not being milk substitutes; Table waters.
                   FIRST USE: 20160220. FIRST USE IN COMMERCE: 20160220
   Mark Drawing
                   (2) DESIGN ONLY
   Code
   Design Search 24.07.07 - Prize ribbons ; Ribbons, prize
   Code            26.11.01 - Rectangles as carriers or rectangles as single or multiple line borders
                   26.11.21 - Rectangles that are completely or partially shaded
                   26.17.13 - Letters or words underlined and/or overlined by one or more strokes or lines ;
                   Overlined words or letters ; Underlined words or letters
                   28.01.03 - Chinese characters ; Japanese characters ; Japanese and Chinese characters
   Serial Number 87727557
   Filing Date     December 20, 2017
   Current Basis 1A;1B
   Original Filing
                   1A
   Basis
   Published for
                   October 20, 2020
   Opposition
   Owner           (APPLICANT) JINJIANG FUYUAN FOODSTUFF CO., LTD. FUJIAN LIMITED COMPANY
                   CHINA QIANCAI GONGYEQU ANHAIZHEN, JINJIANGSHI, QUANZHOUSHI FUJIAN
                   CHINA 362261
Case 2:19-cv-08917-SB-KS Document 32-10 Filed 02/11/21 Page 31 of 34 Page ID #:598

   Assignment
                    ASSIGNMENT RECORDED
   Recorded
   Attorney of
                    Joe McKinney Muncy
   Record
   Description of   Color is not claimed as a feature of the mark. The mark consists of two stylized Chinese
   Mark             characters that are underlined with a curved line design. The stylized Chinese characters and
                    design illustrated in the mark are featured on top of a shaded rectangle design with curved
                    edges. The stylized designs illustrated in the mark are featured on top of a white rectangular
                    background, which is not claimed as a feature of the mark.
   Type of Mark     TRADEMARK
   Register         PRINCIPAL
   Live/Dead
                    LIVE
   Indicator
Case 2:19-cv-08917-SB-KS Document 32-10 Filed 02/11/21 Page 32 of 34 Page ID #:599




                        Exhibit %




                                  Exhibit %
Case 2:19-cv-08917-SB-KS Document 32-10 Filed 02/11/21 Page 33 of 34 Page ID #:600
Case 2:19-cv-08917-SB-KS Document 32-10 Filed 02/11/21 Page 34 of 34 Page ID #:601
